    Case 1:03-cv-09917-LAP-KNF Document 244 Filed 12/28/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LV, et al.,

                 Plaintiffs,
                                            No. 03-CV-9917 (LAP)
         -against-
                                                    ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION, et al.,

                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court is in receipt of counsel’s update letter of

December 23, 2020.    (See dkt. no. 243.)     The parties may provide

supplemental briefing of no more than five double-spaced pages

each.    Counsel shall confer and inform the Court by letter of a

proposed briefing schedule.

SO ORDERED.

Dated:   December 28, 2020
         New York, New York


                                       ___________________________
                                       LORETTA A. PRESKA, U.S.D.J.
